Opinion by
Mr. Justice Roberts,
This is an appeal from a decree of the Orphans’ Court Division of the Erie Common Pleas Court. This decree sustained appellee’s objections to an account and *402audit statement of the estate of Donald J. Snyder and held that the testator intended the last sentence of the body of his will to operate as a specific rather than a general residuary clause. We believe that the orphans’ court’s finding was supported by competent and adequate evidence. Accordingly, we affirm.
The testator Donald J. Snyder died on May 23, 1970. His will, executed on January 5, 1967,1 read as follows:
“Jan. 5/67
“All previous statements and codicils are void. I, Donald Snyder, being of sound body and mind do hereby leave the bulk of my estate less $2000 which is to go to Donald Bull who now lives on Hirsh Road. The money in the credit union and in the banks and my stocks all go to my mother. In case of her death they all go to my niece Mary Lou Britton and my nephew David Florek. This is to be divided equally among the two. My automobile, if I own one at this time, goes to David Florek. My burial sum from my social security goes to St. Stephens Lutheran Church. The money from my insurance policies pays for my funeral. If there is anything left after this it goes to the children of Mary Lou & David.
Jan. 5, 1967
Donald Snyder /s/
“I hereby will $1000 of money to Gladys McClelland.”
Appellants, the grandnephew and grandniece of testator, are the “children of Mary Lou & David” to whom the testator refers in his will. Appellants argue that the sentence of testator’s will immediately preceding the signature constitutes a general residuary clause. The appellee in this case is Elmer E. Snyder, father of *403the testator. Appellee argues that the sentence of testator’s will which immediately precedes the signature is to be regarded as a specific residuary clause which bequeaths to appellants only whatever remains from the proceeds of testator’s insurance policies, after those proceeds are employed to pay for testator’s funeral. The property not specifically devised or bequeathed by testator’s will is valued at approximately $13,300, and consists largely of real estate valued at approximately $10,300.
If the portion of the will in question is regarded as a general residuary clause, the property not specifically disposed of by the will would pass to appellants. However, if the sentence of the will immediately preceding the signature is regarded as a specific residuary clause, a partial intestacy would be created, and the property in question would pass to appellee under the intestacy .laws.
The orphans’ court found that the testator intended the sentence of the will immediately preceding the signature as a specific residuary clause, directing that appellants should receive only whatever remained from the proceeds of testator’s insurance policies, after those proceeds were employed to pay for testator’s funeral. Keeping in mind our oft-repeated holding that “the findings of fact of the auditing judge, sitting as a chancellor, which are based on competent and adequate evidence are controlling . . . [on] appellate review,”2 we do not believe that the orphans’ court finding should be disturbed.
In finding that the testator intended the last sentence of the body of his will as a specific residuary clause, the orphans’ court reasoned: “[I]t is easily seen *404that the decedent in the first sentence of his will states clearly that he intended only to dispose of a portion of his estate. He wrote that I . . . hereby leave the bulk of my estate, . . .’ (underscoring by the court). The word ‘bulk’ is a common word used daily in regular conversations by millions of people. It has a common meaning. It means ‘most of’ or ‘the main part of’. We must assume that the decedent intended this word in the will to have the same meaning. The decedent’s gross estate is in excess of Thirty Thousand Dollars ($30,000), and the major portion not disposed of by his will was his real estate valued at Ten Thousand Three Hundred Dollars ($10,300). Consequently, it can be seen that by his will he does dispose of the ‘bulk’ of his estate.”
The orphans’ court also advanced an additional and perhaps even more compelling reason for its finding that the testator intended the sentence immediately preceding the signature as merely a specific residuary clause. The court reasoned: “The audit statement disclosed that the insurance policies in question totaled Nineteen Hundred One and 14/100 Dollars ($1,901.14), which indicates that the decedent wanted these particular funds used to pay for his funeral expenses and the balance of said funds not so used he bequeathed to said minors. If he intended that all his other assets were to go to said minors; i.e., an amount in excess of Ten Thousand Dollars, he would not have written ‘If there is anything left. . . .’ (underscoring by the court). Obviously he was referring to a small amount—anything left of his insurance money not used for the payment of the funeral bill.”
We believe that the testator’s use of the word “bulk”, and his employment of the word “if”, constitute competent and adequate evidence of decedent’s intent that the last sentence of the body of his will be a specific residuary clause.
*405Nor can it be maintained that the orphans’ court was obligated to rely upon the presumption that: “One who writes a will is presumed to intend to dispose of all of his estate and not to die intestate as to any portion thereof. . . .” Grier Estate, 403 Pa. 517, 522, 170 A. 2d 545, 548 (1961). In interpreting a will the object is to ascertain the intent of the individual testator who was its author. Presumptions such as the one of intention to avoid intestacy and other canons of construction are to be resorted to “only if the language of the will is ambiguous or conflicting or the testator’s intent is for any reason uncertain.” Lilley Estate, 443 Pa. 1, 4-5, 275 A. 2d 37, 38 (1971) (quoting from Jessup Estate, 441 Pa. 365, 370-71, 276 A. 2d 499, 502 (1970)) (emphasis omitted). Here the trial court has found that the language of the will evidences, without unresolvable ambiguity, a certain intention, and the trial court’s finding as to the testator’s intent is based upon competent and adequate evidence. To resort to a general presumption to resolve this controversy would be to lose sight of the fact that it is the intention of the individual testator that is sought to be ascertained.
Accordingly, the decree of the orphans’ court is affirmed. Each party to pay own costs.
Mr. Justice Eagen concurs in the result.

 Pile will was written out by decedent’s mother and signed by decedent.


 Faller Estate, 407 Pa. 73, 77, 180 A. 2d 33, 35 (1962) (quoting from Paxlinko Estate, 399 Pa. 536, 541, 160 A. 2d 554, 557 (1960)); see Snyder Estate, 363 Pa. 398, 397, 84 A. 2d 318, 321. (1951).